Citation Nr: 1433781	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $8,519.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1972 to March 1974.  

This matter came to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the appellant's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $8,519.  

The Board notes that the debt at issue in this case was created when VA retroactively terminated the appellant's pension based on the discovery of previously unreported income.  The appellant has not challenged the validity of the debt at issue in this case, and the record contains no indication that it was improperly created; therefore, the Board finds that the question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 (1998). 

In reaching its decision below, the Board has reviewed the record in its entirety, consisting of the paper files provided by the RO, including an IVM folder, as well as the appellant's electronic Virtual VA and VBMS folders.  The Board notes that, but for May 2014 written arguments from the appellant's representative, the additional records in the appellant's electronic VA folders have also been reviewed by the RO.  


FINDINGS OF FACT

1.  Since the appellant's initial award of pension benefits in May 1999, VA repeatedly advised him that his pension rate was dependent on his total family income from any source, that he was required to notify VA immediately of any changes to his family income from any source, and that his failure to do so could result in a debt which was subject to repayment.  

2.  In January 2011, VA retroactively terminated the appellant's pension benefits effective October 1, 2007, based on the discovery that the appellant had received additional income which he had failed to report to VA.  This retroactive termination produced the overpayment at issue.

3.  There is no indication of fraud, misrepresentation of a material fact, or bad faith on the part of the appellant in the creation of the $8,519 pension indebtedness.

4.  The appellant was at fault in the creation of the $8,519 overpayment; the record does not demonstrate that repayment of this amount would result in undue financial hardship to the appellant or deprive him or his family of the basic necessities of life, nor would it defeat the purpose for which the benefits were intended; and failure to recover the overpaid benefits would result in an unfair gain to the appellant.


CONCLUSION OF LAW

Recovery of the pension overpayment in the calculated amount of $8,519 does not violate the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.911 (2013).  A review of the record indicates that VA has fully complied with these notice requirements.  Neither the appellant nor his representative has argued otherwise.


Background

A review of the record shows that the appellant submitted an application for pension benefits in April 1999, claiming that he was unable to work due to musculoskeletal disabilities.  On his application, the appellant reported that he was not married, had no assets, and had no income from any source.  

In an August 1999 letter, the RO notified the appellant that he had been awarded pension benefits, with payment beginning May 1, 1999.  The letter advised the appellant that the rate of the pension he had been awarded was based on his reports of no family income from any source.  He was advised that pension rates were dependent on total family income, that he was required to notify VA immediately of any changes to his family income, and that his failure to do so could result a debt subject to repayment.  The appellant was also provided with VA Form 21-8767, which further advised him of his responsibility to promptly report to VA any changes in his family income from any source.

In August 1999, the appellant advised VA that he had been awarded disability benefits from the Social Security Administration (SSA).  In an October 1999 letter, the RO advised the appellant that his monthly pension rate had been reduced to reflect his receipt of income from SSA.  He was again advised that the rate of his pension was dependent on his reported family income.  He was notified that his rate would therefore be adjusted whenever that income changed.  He was also informed that he had the responsibility to advise VA immediately if he or any of his dependents received income from any source other than SSA.  The appellant was again provided with VA Form 21-8767, which advised him of his responsibility to promptly report to VA any changes in his family income from any source.

The appellant thereafter continued to receive pension benefits at the rate based on his report of no family income from any source other than his SSA disability payments.  On multiple occasions, including in November 2007 and December 2007 letters, the RO reminded the appellant that the rate of his pension was based on his reports of no family income from any source other than his SSA payments.  He was advised that, if there was any change in the number of his dependents or his family income, he was required to notify VA immediately.  He was further advised that, if a family member, such as a spouse, received income from Social Security or any other source, such as a pension, earnings, or an inheritance, he was required to notify VA immediately.  

Thereafter, VA discovered through a matching program that the appellant had received income beginning in 2007 which he had failed to report to VA.  After following applicable due process procedures, VA retroactively terminated the appellant's pension to reflect his actual income, effective October 1, 2007.  This retroactive termination resulted in the overpayment of benefits at issue here.

In a February 2011 letter, the appellant was notified that the amount of the overpayment was $8,519.  The letter included a Notice of Rights and Obligations advising the appellant that he had a right to dispute the debt, as well as to request a waiver of the debt within 180 days.  

During the following month, the appellant requested a waiver of the debt based on financial hardship.  In support of his request, the appellant submitted a March 2011 Financial Status Report reflecting total monthly family income of $2,000, including income from a spouse whom he had married in August 2008, but of whom VA was previously unaware.  The appellant also reported total monthly expenses of $3,000, including $600 monthly for car payments and insurance; $100 for other installment loan payments; $500 for vehicle maintenance and gas; and $400 for telephone, cable, and miscellaneous expenses.  

In a May 2011 decision, the Committee denied the appellant's request for a waiver of recovery of the overpayment of benefits in the calculated amount of $8,519, finding, inter alia, that although there was no indication of fraud, misrepresentation, or bad faith, the appellant had been significantly at fault in the creation of the debt.  

The appellant appealed the Committee's decision, claiming that he did not report his income because a representative from SSA had advised him that he would be allowed to earn a small amount of income without affecting his VA benefits.  The appellant further argued that he would be unable to repay his debt without experiencing extreme financial hardship and a reduction in his quality of life.  

In support of his appeal, the appellant submitted another Financial Status Report in November 2011 listing monthly income of $1,443.  His monthly expenses, including $200 for a truck loan, $110 for cable television, and $427 in unspecified installment loan payments, totaled $1,500, for a monthly deficit of $37.  

The Board observes that the record also contains multiple Eligibility Verification Reports (EVRs) submitted by the appellant between July 2011 and January 2012 in support of his request to reinstate his pension.  On these EVRs, the appellant reported several different monthly family incomes between $750 and $3,477, many for the same period.  In a September 2012 EVR, the appellant listed a monthly family income of $2,308.  The Board notes that the RO has denied the appellant's claim to reinstate his pension on the basis that his countable family income is well in excess of the income limit for a Veteran with one dependent.  There is no indication that the appellant has appealed this determination or submitted further evidence of a change in his financial status.  


Law and Analysis

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in his or her income, net worth, or other circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506 (West 2002); 38 C.F.R. §§ 3.277, 3.660 (2013).  Overpayments created by the retroactive discontinuance of pension benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3) (2013).  

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee has determined that the appellant did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2013).  In such a determination, consideration will be given to six elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2013).

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies with the appellant, as it was caused by his failure to report his income to VA in a timely and accurate fashion.  As noted above, the record shows that the appellant was repeatedly notified of his income reporting responsibilities and the fact that his pension was based on his reported income.  Indeed, he had prior experience with the consequences of his receipt of additional income because his pension rate was reduced after he reported SSA income to VA.  Thus, the Board finds that the appellant knew of his obligation to accurately report his income to VA.  Despite having knowledge of his income reporting responsibilities, the appellant failed to do so and was, himself, the cause the overpayment in this case.

Here, the Board notes that it has considered the appellant's statements to the effect that he did not report his additional income to VA because an official from SSA told him that he would be allowed to earn a small amount of income without affecting his VA benefits.  Questions of credibility notwithstanding, the Board notes that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Moreover, it is well established that "erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  See Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Under these circumstances, the Board finds that the appellant's assertions do not provide a basis to relieve him of fault.  

The second element concerns "balancing of faults."  38 C.F.R. § 1.965(a)(2) (2013).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the debt in this case was created by the appellant's failure to provide VA with timely and accurate information regarding his family income.  The Board finds that VA bears no fault in the creation of this debt.  Rather, pension was awarded and continued in reliance on information the appellant provided.  Moreover, the record shows VA took prompt action to terminate the appellant's pension once the unreported income was discovered.  

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3) (2013).  In this respect, as set forth above, the appellant has provided incomplete and conflicting income and expense information to VA.  Based on the limited information available, the Board finds undue hardship has not been established.  In that regard, the Board first observes that the appellant's request for reinstatement of his pension has been denied due to excessive income, and he has not appealed that determination.  Moreover, the Board notes that the appellant's reported monthly expenses include nonnecessities such as cable television.  Finally, his monthly expenses include payments on unspecified installment loans.  Absent any indication of the nature of these payments, the Board must find that the appellant's indebtedness to the Government should be afforded the same attention he provides his other creditors.

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended. 38 C.F.R. § 1.965(a)(4) (2013).  In this case, the pension benefits paid to the appellant derive from a needs-based program intended to assure that beneficiaries are able to meet their basic needs.  Here, based on the limited financial information provided by the appellant, the Board finds that recovery of the overpayment would not defeat the purpose of the benefits originally authorized.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2013).  In this case, the appellant received additional VA compensation to which he was not legally entitled.  Waiver of this debt would therefore result in a windfall and produce unfair gain to the appellant.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer, and it would negatively impact other VA beneficiaries as resources for their care are not unlimited.

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6) (2013).  The appellant has not claimed that he relinquished any right or incurred any legal obligation in reliance on receipt of pension benefits, nor is there any evidence that he did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the pension indebtedness in the calculated amount of $8,519 does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the appellant and the unjust enrichment which would accrue from a waiver, coupled with the fact that financial hardship has not been established based on the information provided by the appellant, outweigh any factors which would tend to support a waiver of recovery of the overpayment in this case.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $8,519, is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


